DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 and 3-11 are pending and presented for examination.

Response to Arguments
	Initially, it is noted that the amendment to claim 1 overcomes the previous provisional double patenting rejections. Applicant’s amendments to claims 1, 3 and 4 have overcome the indefiniteness issues with respect to those claims.
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because amended claim 1 now includes limitations from previously indefinite claim 2. The indefiniteness regarding the oligomer comprising the at least one methacrylate monomer is still present in amended claim 1 and the claims remain rejected for this reason (see below).

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  In Formula 1 R1 and R2 should properly be R1 and R2, and CH2 should properly be CH2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the oligomer comprising at least two repeating units of at least one (meth)acrylate monomer having the Formula 1. However, this language is inconsistent. The oligomer can be prepared from the monomer having the Formula 1, but it would be impossible for the oligomer to somehow incorporate the distinct monomer of Formula 1 as it is itself a single compound and has no free valency to be part of the oligomer. Therefore, claim 1 is indefinite. Claims 3-11 depend from claim 1 and are indefinite for the same reasons.

Conclusion
	Claims 1 and 3-11 are pending.	
	Claims 1 and 3-11 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S WALTERS JR/
September 9, 2021Primary Examiner, Art Unit 1796